SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-8036 WEST PHARMACEUTICAL SERVICES, INC. (Exact name of registrant as specified in its charter) Pennsylvania 23-1210010 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 101 Gordon Drive, PO Box 645, Lionville, PA 19341-0645 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 610-594-2900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).Yeso Noþ As of June 30, 2008, there were 32,514,911 shares of the Registrant’s common stock outstanding. 1 TABLE OF CONTENTS Page CAUTIONARY FACTORS THAT MAY AFFECT FUTURE RESULTS 3 PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) Condensed Consolidated Statements of Income for the Three and Six Month Periods ended June 30, 2008 and 2007 5 Condensed Consolidated Balance Sheets at June 30, 2008 and December 31, 2007 6 Condensed Consolidated Statement of Shareholders’ Equity for the Six Months ended June 30, 2008 7 Condensed Consolidated Statements of Cash Flows for the Six Months ended June 30, 2008 and 2007 8 Notes to Condensed Consolidated Financial Statements 9 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 26 ITEM 4. CONTROLS AND PROCEDURES 27 PART II. OTHER INFORMATION ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 27 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 28 ITEM 6.EXHIBITS 28 SIGNATURE 29 INDEX TO EXHIBITS F-1 2 CAUTIONARY FACTORS THAT MAY AFFECT FUTURE RESULTS (Cautionary Statements Under the Private Securities Litigation Reform Act of Our disclosure and analysis in this Form 10-Q contains some forward-looking statements that are based on management’s beliefs and assumptions, current expectations, estimates and forecasts. Statements that are not historical facts, including statements that are preceded by, followed by, or that include, words such as “estimate,” “expect,” “intend,” “believe,” “plan,” “anticipate” and other words and terms of similar meaning are forward-looking statements. West’s estimated or anticipated future results, product performance or other non-historical facts are forward-looking and reflect our current perspective on existing trends and information. Many of the factors that will determine our future results are beyond our ability to control or predict. These statements are subject to known or unknown risks or uncertainties, and therefore, actual results could differ materially from past results and those expressed or implied in any forward-looking statement.You should bear this in mind as you consider forward-looking statements. We undertake no obligation to publicly update forward-looking statements, whether as a result of new information, future events or otherwise. Important factors that may affect future results include, but are not limited to, the following: Revenue and profitability: · sales demand and our ability to meet that demand; · competition from other providers in the Company’s businesses, including customers’ in-house operations, and from lower-cost producers in emerging markets, which can impact unit volume, price and profitability; · customers’ changing inventory requirements and manufacturing plans that alter existing orders or ordering patterns for the products we supply to them; · the timing, regulatory approval and commercial success of customer products that incorporate our products, including the availability and scope of relevant public and private health insurance reimbursement for prescription products, medical devices and components and medical procedures in which our customers’ products are employed or consumed; · average profitability, or mix, of products sold in any reporting period; · maintaining or improving production efficiencies and overhead absorption; · the timeliness and effectiveness of capital investments, particularly capacity expansions, including the effects of delays and cost increases associated with construction, availability and cost of capital goods, and necessary internal, governmental and customer approvals of planned and completed projects, and the demand for goods to be produced in new facilities; · dependence on third-party suppliers and partners, some of which are single-source suppliers of critical materials and products, including our Japanese partner and affiliate Daikyo Seiko, Ltd.; · the availability and cost of skilled employees required to meet increased production, managerial, research and other needs of the Company, including professional employees and persons employed under collective bargaining agreements; · interruptions or weaknesses in our supply chain, which could cause delivery delays or restrict the availability of raw materials and key bought-in components and finished products; · raw material price escalation, particularly petroleum-based raw materials, and our ability to pass raw material cost increases on to customers through price increases; and · claims associated with product quality, including product liability, and the related costs of defending and obtaining insurance indemnifying the Company for the cost of such claims. 3 Other Risks: · the cost and progress of development, regulatory approval and marketing of new products as a result of the Company’s research and development efforts; · the defense of self-developed or in-licensed intellectual property, including patents, trade and service marks and trade secrets; · dependence of normal business operations on information and communication systems and technologies provided, installed or operated by third parties, including costs and risks associated with planned upgrades to existing business systems; · national, regional and local economic and business conditions; · the relative strength of the U.S. dollar in relation to other currencies, particularly the Euro, British Pound, and Japanese Yen; · changes in tax law or loss of beneficial tax incentives; · the conclusion of unresolved tax positions inconsistent with currently expected outcomes; and · the timely execution and realization of savings anticipated by the restructuring plan announced in December 2007 for certain operations and functions of the Tech Group. We also refer you to the risks associated with our business that are contained in our Annual Report on Form 10-K under Item 1A, “Risk Factors and Cautionary Factors That May Affect Future Results,” as supplemented from time to time in subsequently filed Quarterly Reports on Form 10-Q, and other documents we may file with the Securities and Exchange Commission (“SEC”). All trademarks and registered trademarks used in this report are the property of West Pharmaceutical Services, Inc. and its subsidiaries, unless noted otherwise. Exubera® is a registered trademark of Pfizer Inc. Crystal Zenith® is a registered trademark of Daikyo Seiko, Ltd. 4 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) West Pharmaceutical Services, Inc. and Subsidiaries (In millions, except per share data) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Net sales $ 279.3 $ 263.7 $ 550.0 $ 521.3 Cost of goods sold 195.7 187.0 382.9 364.2 Gross profit 83.6 76.7 167.1 157.1 Research and development 4.9 3.8 10.3 7.4 Selling, general and administrative expenses 40.9 38.2 81.0 75.2 Restructuring and other items (Note 2) (4.8 ) (0.2 ) (4.9 ) 0.1 Operating profit 42.6 34.9 80.7 74.4 Interest expense 4.2 3.9 8.3 6.7 Interest income (0.7 ) (2.2 ) (1.7 ) (2.8 ) Income before income taxes and minority interests 39.1 33.2 74.1 70.5 Income tax expense 10.8 7.0 19.2 18.2 Minority interests 0.2 0.1 0.4 0.2 Income from consolidated operations 28.1 26.1 54.5 52.1 Equity in net income of affiliated companies 0.6 0.4 0.5 0.9 Income from continuing operations 28.7 26.5 55.0 53.0 Discontinued operations, net of tax - (0.5 ) - (0.5 ) Net income $ 28.7 $ 26.0 $ 55.0 $ 52.5 Net income per share: Basic Continuing operations $ 0.89 $ 0.80 $ 1.70 $ 1.61 Discontinued operations - (0.01 ) - (0.01 ) $ 0.89 $ 0.79 $ 1.70 $ 1.60 Assuming dilution: Continuing operations $ 0.82 $ 0.74 $ 1.58 $ 1.51 Discontinued operations - (0.01 ) - (0.01 ) $ 0.82 $ 0.73 $ 1.58 $ 1.50 Average common shares outstanding 32.4 32.9 32.3 32.8 Average shares assuming dilution 36.3 37.1 36.2 35.8 See accompanying notes to condensed consolidated financial statements. 5 CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) West Pharmaceutical Services, Inc. and Subsidiaries (In millions) June 30, 2008 December 31, 2007 ASSETS Current assets: Cash, including cash equivalents $ 102.3 $ 108.4 Accounts receivable, net 159.2 136.1 Inventories 127.3 111.8 Short-term investments 9.7 21.0 Deferred income taxes 5.9 5.3 Other current assets 39.0 29.7 Total current assets 443.4 412.3 Property, plant and equipment 975.0 897.7 Less accumulated depreciation and amortization 453.0 416.0 Property, plant and equipment, net 522.0 481.7 Investments in affiliated companies 35.0 31.7 Goodwill 107.5 109.2 Pension asset 11.5 13.0 Deferred income taxes 59.1 61.0 Intangible assets, net 52.1 55.0 Other noncurrent assets 22.8 21.7 Total Assets $ 1,253.4 $ 1,185.6 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Notes payable and other current debt $ 0.5 $ 0.5 Accounts payable 69.8 80.4 Pension and other postretirement benefits 1.9 1.8 Accrued salaries, wages and benefits 44.2 38.1 Income taxes payable 10.0 9.8 Taxes other than income 13.3 17.7 Deferred income taxes 2.4 2.5 Other current liabilities 36.4 32.1 Total current liabilities 178.5 182.9 Long-term debt 397.7 394.6 Deferred income taxes 47.2 46.6 Pension and other postretirement benefits 41.7 40.1 Other long-term liabilities 36.5 30.5 Total Liabilities 701.6 694.7 Commitments and contingencies (Note 12) - - Minority interests 5.2 5.6 Shareholders’ equity 546.6 485.3 Total Liabilities and Shareholders’ Equity $ 1,253.4 $ 1,185.6 See accompanying notes to condensed consolidated financial statements. 6 CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY (UNAUDITED) West Pharmaceutical Services, Inc. and Subsidiaries (In millions, except per share data) Common Stock Treasury Stock Number of shares Common Stock Capital in excess of par value Retained earnings Accumulated other comprehensive income Number of shares Treasury Stock Total Balance, December 31, 2007 34.3 $ 8.6 $ 64.4 $ 450.2 $ 33.6 (2.1 ) $ (71.5 ) $ 485.3 Net income 55.0 55.0 Stock-based compensation 2.6 2.6 Shares issued under stock plans (5.5 ) 0.3 7.5 2.0 Shares repurchased for employee tax withholdings - (3.2 ) (3.2 ) Excess tax benefit from stock plans 3.1 3.1 Cash dividends declared ($0.28 per share) (9.2 ) (9.2 ) Changes – other comprehensive income 11.0 11.0 Balance, June 30, 2008 34.3 $ 8.6 $ 64.6 $ 496.0 $ 44.6 (1.8 ) $ (67.2 ) $ 546.6 See accompanying notes to condensed consolidated financial statements. 7 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) West Pharmaceutical Services, Inc. and Subsidiaries (In millions) Six Months Ended June 30, 2008 2007 Cash flows from operating activities: Net income $ 55.0 $ 52.5 Loss from discontinued operations, net of tax - 0.5 Depreciation 27.8 25.7 Amortization 2.1 2.6 Other non-cash items, net 7.8 4.5 Changes in assets and liabilities (43.8 ) (40.1 ) Net cash provided by operating activities 48.9 45.7 Cash flows from investing activities: Capital expenditures (53.2 ) (45.1 ) Acquisition of patents and other assets (0.4 ) (4.2 ) Proceeds from redemption of investments 11.1 - Other 0.1 0.7 Net cash used in investing activities (42.4 ) (48.6 ) Cash flows from financing activities: Issuance of convertible debt, net of costs - 156.4 Repayments under revolving credit agreements, net (7.9 ) (15.0 ) Changes in other debt (0.2 ) (0.4 ) Dividend payments (9.1 ) (8.6 ) Excess tax benefit from stock option exercises 3.1 0.7 Shares repurchased for employee tax withholdings (3.2 ) (3.6 ) Issuance of common stock 3.0 2.5 Net cash (used in) provided by financing activities (14.3 ) 132.0 Effect of exchange rates on cash 1.7 1.1 Net (decrease) increase in cash and cash equivalents (6.1 ) 130.2 Cash, including cash equivalents at beginning of period 108.4 47.1 Cash, including cash equivalents at end of period $ 102.3 $ 177.3 See accompanying notes to condensed consolidated financial statements. 8 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1:Summary of Significant Accounting Policies The condensed consolidated financial statements included in this report are unaudited and have been prepared in accordance with U.S. generally accepted accounting principles for interim financial reporting and SEC regulations. The year-end condensed balance sheet data was derived from audited financial statements. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted. In the opinion of management, these financial statements include all adjustments which are of a normal recurring nature, necessary for a fair presentation of the financial position, results of operations, cash flows and the change in shareholders’ equity for the periods presented. The results of operations for any interim period are not necessarily indicative of results for the full year. The condensed consolidated financial statements for the three and six month periods ended June 30, 2008 should be read in conjunction with the consolidated financial statements and notes thereto of West Pharmaceutical Services, Inc. (which may be referred to as “West”, “the Company”, “we”, “us” or “our”), appearing in our 2007 Annual Report on Form 10-K. Note 2:Restructuring and Other Items Restructuring and other items for the three and six month periods ended June 30 consist of: Three Months Ended Six Months Ended June 30, June 30, ($ in millions) 2008 2007 2008 2007 Restructuring and related charges: Severance and post-employment benefits $ 0.3 $ - $ 1.1 $ - Asset write-offs 0.9 - 1.0 - Other 0.2 - 0.3 - Total restructuring and related charges 1.4 - 2.4 - Other items: Contract settlement proceeds, net of costs (6.6 ) - (7.9 ) - Foreign exchange (gains) losses - (0.5 ) 0.3 (0.3 ) Loss on sales of equipment 0.6 0.1 0.6 0.4 Other, net (0.2 ) 0.2 (0.3 ) - Total other items (6.2 ) (0.2 ) (7.3 ) 0.1 Total restructuring and other items $ (4.8 ) $ (0.2 ) $ (4.9 ) $ 0.1 Restructuring and Related Charges For the three and six month periods ended June 30, 2008, we have incurred $1.4 million and $2.4 million, respectively, in restructuring and related charges as part of a plan to align the plant capacity and workforce of our Tech Group segment with the current business outlook for the segment and as part of a longer-term strategy of focusing the business on proprietary products. We now expect to incur a total of $4.0 million to $5.0 million in related severance and other costs during 2008 as we consolidate our tooling operations into one facility and reduce other production, engineering and administrative operations. 9 The following table details activity related to our restructuring obligations: Severance Other ($ in millions) and benefits Costs Total Balance, December 31, 2007 $ 1.9 $ 0.3 $ 2.2 2008 charges 1.1 1.3 2.4 Non-cash adjustment - (1.0 ) (1.0 ) Cash payments (2.3 ) (0.4 ) (2.7 ) Balance, June 30, 2008 $ 0.7 $ 0.2 $ 0.9 All payments associated with the restructuring plan are expected to be completed by December 2008. Other Items In February of 2008, we entered into a termination and continuation agreement with our customer Nektar Therapeutics, which provided for the full reimbursement of our investment in materials, facilities, equipment, personnel and other costs associated with the shutdown of manufacturing operations for the Exubera® inhalation device.The agreement required us to maintain the production facility for up to one year, while Nektar determined how to proceed with the product. During the first quarter of 2008, we received payments from Nektar, which more than offset the related raw material, severance and facility costs incurred, resulting in a net first quarter gain of $1.3 million. In April of 2008, Nektar notified us that it no longer required us to maintain the production facility. As part of the termination agreement, we received additional payments in the second quarter of 2008, offset by compensation and overhead costs incurred at our production facility, resulting in a net second quarter gain of $6.6 million. For the six month period ended June 30, 2008, our total gain on the contract settlement was $7.9 million. Note 3:Discontinued Operations In the second quarter of 2007, we recorded a $0.5 million provision for claims resulting from the 2005 divestiture of our former drug delivery business. Note 4:Income Taxes The tax rate used for interim periods is the estimated annual effective consolidated tax rate, based on the current estimate of full year results. Items not related to pre-tax income in the current year are recognized as discrete items in the period in which they were deemed more likely than not to be realized. During the first half of 2008, we completed an agreement with the Republic of Singapore that reduces our Singapore income tax rate for a period of 10 years. As a result of this agreement, our six month results contain a $1.0 million tax benefit which represents the remeasurement of our current and deferred income tax liabilities at the new rate. In addition, during the first half of 2008, we recorded an unrelated $0.1 million tax benefit resulting from the expiration of tax audit years in certain foreign jurisdictions, which directly reduced our liability for unrecognized tax benefits. In the second quarter of 2007, we recorded $2.4 million, or $0.06 per diluted share, in tax benefits resulting from the revision of certain tax planning strategies and the completion of related documentation supporting research and development credits related to prior year tax returns. It is reasonably possible that during the next 12 months, our liability for unrecognized tax benefits may be reduced by approximately $3.2 million, due to the expiration of certain statute of limitations in the U.S. and foreign jurisdictions. During the six month period ended June 30, 2008, we recognized $0.1 million in tax-related interest expense and penalties. Accrued interest was $0.8 million at June 30, 2008. Because we are a global organization, we and our subsidiaries file income tax returns in the United States (“U.S.”) federal jurisdiction and various state and foreign jurisdictions. We are subject to examination in the U.S. federal tax jurisdiction for tax years 2004 through 2007. We are also subject to examination in various state and foreign jurisdictions for tax years 2000 through 10 Note 5:Fair Value Measurements On
